Filed 8/29/22 P. v. Parigi CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B316308
                                                           (Super. Ct. No. 17F-02172)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.

MEGAN NICOLE PARIGI,

     Defendant and Appellant.


       Megan Nicole Parigi was originally charged with second
degree burglary. (Pen. Code, §§ 459, 460, subd. (b).) The original
preliminary hearing was continued. Prior to the continued
preliminary hearing, the People filed an amended complaint
alleging first degree burglary. Parigi pled guilty to first degree
burglary. The trial court sentenced her to the lower term of two
years.
       According to the probation report Parigi was discovered
inside the victim’s garage in the early morning hours of February
22, 2017. When the victim confronted her, she fled. The police
found her at a nearby convenience store. She told the police that
she needed to take a stereo found on the victim’s driveway
because it had psychotic powers and she needed it as evidence.
She also told the police that she needed to remove a tarp from the
victim’s car because she needed it to keep warm.
       Parigi petitioned in propria persona for a writ of coram
nobis to set aside her plea. To the extent her petition can be
understood, she appears to contend the amendment to the
complaint was improper; her actions did not arise to first degree
residential burglary; and the People’s use of the probation report
as inculpatory evidence violated her constitutional rights. The
trial court denied the petition.
       Parigi appeals. We appointed counsel on appeal. Counsel
filed a brief raising no issues. (People v. Serrano (2012) 211
Cal.App.4th 496.)
       Parigi filed a supplemental brief apparently raising the
same issues as her petition. The brief has no merit. She cited no
authority that the amendment to the complaint was improper.
She claims she did not commit residential burglary because the
house and the garage do not have a continuous foundation. She
cites no authority that a continuous foundation is necessary. The
house and garage are connected by a continuous roof. Finally,
her contention that the probation report cannot be used as
inculpatory evidence is without merit. She pled; no evidence was
necessary.
       Parigi’s motions of July 26 and 27, 2022, to augment the
record and take additional evidence on appeal are denied.




                                2
     The appeal is dismissed. (People v. Serrano, supra, 211
Cal.App.4th at pp. 503-504.)
     NOT TO BE PUBLISHED.




                                    GILBERT, P. J.


We concur:



      YEGAN, J.



      PERREN, J.*




*Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                3
                  Jacquelyn H. Duffy, Judge

           Superior Court County of San Luis Obispo

               ______________________________



     Wayne C. Tobin, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              4